Case 3:20-mc-00088-GAG Document4 Filed 03/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

IN RE: Misc. No. 20-088 (GAG)

CORONA VIRUS (COVID19) PUBLIC EMERGENCY

 

GENERAL ORDER CONCERNING EXTENSION OF DEADLINES

On March 15, 2020, the Court issued an Order Concerning Proceedings Before the United States
District Court of Puerto Rico, Misc. No. 20-088 (GAG) (Docket No. 3) continuing all civil and criminal
proceedings until March 30, 2020. Consistent with this directive, it is ORDERED that all deadlines
originally set from March 16, 2020 to and including April 9, 2020 are extended until April 10, 2020.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this DE.

Gustavo A. Gelpi
Chief United States District Judge

 
